MEMORANDUM **
The BIA didn’t abuse its discretion in denying petitioner’s motion to reopen. Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000). To reopen his case, petitioner needs to show ineffective assistance of counsel, which requires petitioner to establish “plausible grounds for relief.” Siong v. INS, 376 F.3d 1030, 1038 (9th Cir.2004). However, there is no evidence in the administrative record that supports petitioner’s asylum, withholding of removal or Convention Against Torture claims, because the transcripts of petitioner’s hearing before the IJ and of the IJ’s oral decision weren’t included in the administrative record. The BIA explicitly told petitioner that such transcripts wouldn’t be prepared, unless he “address[ed] the need for a transcript in [his] argument to the [BIA].” Petitioner, though, didn’t raise this issue before the BIA.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.